                                           Case 4:19-cv-06484-YGR Document 76 Filed 01/12/21 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT
                                   2                                    NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4

                                   5                                                         Case No.: 4:19-cv-06484-YGR
                                       CONVERGENT MOBILE INC.,
                                   6
                                                   Plaintiff,                                ORDER REQUESTING ADDITIONAL RESPONSE
                                   7                                                         FROM DEFENDANT JTH TAX INC.
                                              v.
                                   8
                                       JTH TAX INC.,
                                   9                                                         Dkt Nos. 65, 70
                                                    Defendant.
                                  10

                                  11
Northern District of California




                                  12          The Court is in the process of reviewing the parties briefing on the motion for summary
 United States District Court




                                  13   judgment filed by defendant JTH Tax, Inc. (See Dkt. Nos. 65 (motion), 69 (opposition), 75 (reply);
                                  14   see also Dkt. Nos. 70, 71, 72, 73, 74 (supporting documents).) Based on a preliminary review, the
                                  15   Court HEREBY ORDERS that JTH Tax Inc. file as soon as is reasonably possible, but in no event
                                  16   later than 9:00 AM PST on Monday, January 18, 2021 a response to the fifteen (15) additional
                                  17   facts proffered by plaintiff Convergent Mobile Inc. in its responsive separate statement of
                                  18   undisputed material facts. (Dkt. No. 70.) JTH Tax Inc. is to follow the Court’s Standing Order in
                                  19   its response, which relevantly provides:
                                  20
                                                        For each fact, the Responsive Separate Statement shall state whether
                                  21                    the party contends the fact is disputed and the evidence establishing
                                                        any dispute.
                                  22
                                                        If the opposing party contends that the fact is in dispute, the party
                                  23
                                                        must cite to evidence in the record which establishes the dispute.
                                  24

                                  25   Court’s Standing Order In Civil Cases, paragraph 9(c)(2).
                                  26          IT IS SO ORDERED.
                                  27   Date: January 12, 2021                             _______________________________________
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28                                                            UNITED STATES DISTRICT JUDGE
